Name: Commission Regulation (EEC) No 1382/85 of 24 May 1985 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 136/20 Official Journal of the European Communities 25. 5 . 85 COMMISSION REGULATION (EEC) No 1382/85 of 24 May 1985 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes Whereas the conversion rate of the pound sterling has changed ; Whereas that fact could lead to distortion of trade ; whereas to avoid that risk, the coefficient in force for the pound sterling should be adapted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 14 (2) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Whereas Article 2 (3) of Commission Regulation (EEC) No 2742/82 Q, as last amended by Regulation (EEC) No 1231 /85 (*), provides that the minimum price and the countervailing charge shall, after having been converted into national currency, be multiplied by a coefficient ; Whereas that multiplication is made to ensure that the minimum price expressed in national currencies should not lead to distortion of trade : HAS ADOPTED THIS REGULATION : Article 1 The coefficient for the pound sterling referred to in Article 2 (3) of Regulation (EEC) No 2742/82 is replaced by 0,967 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Is shall apply from 27 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 81 , 23. 3 . 1985, p. 10 . (3) OJ No 106, 30 . 10 . 1962, p. 2553/62. (4) OJ No L 263, 19 . 9 . 1973, p. 1 . 0 OJ No L 290, 14. 10 . 1982, p. 28 . ( «) OJ No L 125, 11 . 5 . 1985, p. 30 .